 597302 NLRB No. 97AQUACULTURE PRODUCTS1All dates are 1991 unless otherwise specified.Aquaculture Products, Inc. and International Unionof Operating Engineers, Local Union No. 624,
AFL±CIO. Case 26±CA±14188April 18, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHUpon a charge and an amended charge filed by theUnion November 28 and December 20, 1990, respec-
tively, the General Counsel of the National Labor Re-
lations Board issued a complaint against Aquaculture
Products, Inc., the Respondent, alleging that it has vio-
lated Section 8(a)(5) and (1) and Section 8(d) of the
National Labor Relations Act. Although properly
served copies of the charges and complaint, and the
amended complaint described below, the Respondent
has failed to file an answer.On January 28, 1991,1counsel for the GeneralCounsel filed a Motion for Summary Judgment. Subse-
quent to issuing an amended complaint on January 30,
which changed the date alleged for the Respondent's
cessation of operations from May 28 to November 14,
1990, counsel for the General Counsel filed an
Amended Motion for Summary Judgment on February
13. On February 14, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.
The Respondent filed a response to the Notice to Show
Cause and counsel for the General Counsel filed an
opposition to the Respondent's response and a supple-
ment in support of the Amended Motion for Summary
Judgment.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 14 days of service, ``all of the allega-
tions in the complaint shall be deemed to be admitted
to be true and shall be so found by the Board.'' Fur-
ther, the undisputed allegations in the Amended Mo-
tion for Summary Judgment disclose that counsel for
the General Counsel, by letter dated January 15, in-
formed the Respondent of its failure to file an answer
and extended the deadline for filing an answer until
January 22. By telephone on January 16, the Respond-
ent's attorney informed counsel for the General Coun-sel that the Respondent did not intend to file an answerand expected counsel for the General Counsel to file
a Motion for Summary Judgment. By letter dated Janu-
ary 23, the Respondent's attorney informed the Region
that the Respondent had filed a voluntary Chapter 11
bankruptcy petition on January 22. On January 29,
counsel for the General Counsel informed the Re-spondent's attorney by telephone of the Region's an-
ticipated issuance of the amended complaint. At that
time, the Respondent's attorney told counsel for the
General Counsel that the Respondent considered the
Board's proceedings to be stayed by the automatic stay
provisions of the Bankruptcy Code and thus there
would be no basis for answering the amended com-
plaint. Counsel for the General Counsel confirmed the
substance of the January 29 conversation in a letter to
the Respondent's attorney on January 30. On February
4, in a letter to counsel for the General Counsel, the
Respondent's attorney acknowledged receipt of the
January 30 letter and asserted that ``[n]ot only will
... [the Respondent] not file an answer to the

Amended Complaint and Amended Motion for Sum-
mary Judgment because of the stay, but ... [it] will

also consider the filing of the Amended Complaint and
Amended Motion for Summary Judgment to be a vio-
lation of the automatic stay provisions.''On February 13, counsel for the General Counselwrote the Respondent's attorney in part to advise him
that unfair labor practice proceedings under the Na-
tional Labor Relations Act are exempt from the auto-
matic stay provisions of the Bankruptcy Code. That
letter reiterated the citation of NLRB v. Evans Plumb-ing Co., 639 F.2d 291 (5th Cir. 1981), with which theRespondent's attorney had been provided in a February
1 telephone conversation with the assistant to the Re-
gional Director, and advised the Respondent's attorney
of additional cases supporting the exemption of the
Board's unfair labor practice proceedings from the
automatic stay provisions of the Bankruptcy Code
under the exceptions of 11 U.S.C. §362(b)(4).
In its response to the Notice to Show Cause, the Re-spondent does not deny commission of any of the un-
fair labor practices alleged in the amended complaint,
but asserts procedural defenses. Specifically, the Re-
spondent argues that service of the original charge and
complaint was insufficient and that the Respondent has
not waived proper or adequate service of process. The
Respondent further contends that all legal proceedings
against it are automatically stayed due to the filing of
its bankruptcy petition. In the alternative, the Respond-
ent's response requests that the Board grant it an ex-
tension of time to answer the amended complaint.The Respondent's contentions lack merit. With re-spect to service of the original charge and complaint,
the Respondent claims that at the time when the Gen-
eral Counsel alleges that proper service on James 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2In light of the amended complaint's remedial request that the Respondentonly be required to bargain about the effects of its cessation of operations at
Greenwood and Schlater, we construe the complaint as alleging only an effects
bargaining violationÐconsistent with the allegations in the underlying charge.Kahle or Ronnie Hamilton occurred, the Respondenthad no officers or directors and neither Kahle nor
Hamilton was an employee. We note, however, that
Kahle signed the receipt for service of the original
charge on November 30, 1990, and was sent copies of
the complaint and amended complaint on December
20, 1990, and January 30, respectively. Kahle also
signed the Respondent's bankruptcy petition on Janu-
ary 22, declaring in regard to the latter that he was the
Respondent's managing agent. The Respondent may
not deny Kahle's agency status to contest the Board's
actions while at the same time holding him out as its
agent in its bankruptcy proceeding. In addition, the Re-
spondent did not answer the complaint and amended
complaint that alleged that Kahle was both a super-
visor and an agent of the Respondent. Consequently
the allegations of Kahle's agency and supervisory sta-
tus must be deemed to be admitted as true. In any
event, the Respondent's counsel was informed of the
issuance of the complaint and the amended complaint,
and specifically has indicated to the General Counsel
that the Respondent did not intend to file an answer
to either document.With respect to the Respondent's contention that itsbankruptcy petition automatically stays all legal pro-
ceedings against it, it is well settled that the institution
of bankruptcy proceedings does not deprive the Board
of jurisdiction or authority to entertain and process an
unfair labor practice case to its final disposition. Board
proceedings fall within 11 U.S.C. §362(b)(4) and (5),

the exception to the automatic stay provisions for pro-
ceedings by a governmental unit to exercise its police
or regulatory powers. Katco, Inc., 295 NLRB No. 92(June 30, 1989), citing Phoenix Co., 274 NLRB 995(1985). Finally, we find that the Respondent's request
that it be allowed additional time to answer the amend-
ed complaint is also lacking in merit. It neither ade-
quately explains the Respondent's failure to file a
proper and timely answer to the amended complaint
nor provides a cogent reason for extending the answer
period. Daywork Fire Protection, 299 NLRB 328(1990). In the absence of good cause being shown forthe failure to file an answer, the allegations in the
amended complaint are deemed to be admitted to be
true and we grant the General Counsel's Amended
Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Mississippi corporation, has beenengaged in the operation of catfish processing plants at
its facilities in Schlater and Greenwood, Mississippi,
where in the past 12 months, in the course and conduct
of its business operations, it sold and shipped from its
facilities products, goods, and materials valued in ex-cess of $50,000 directly to points outside the State ofMississippi. We find that the Respondent is an em-
ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The Unit and the Union'sRepresentativeStatus
The following employees of the Respondent con-stitute a unit appropriate for collective bargaining with-in the meaning of Section 9(b) of the Act:All production and maintenance employees at Re-spondent's Greenwood, Mississippi and Schlater,
Mississippi facilities, excluding truck drivers,
quality control, sales, office, and clerical employ-
ees, guards and watchmen and supervisors within
the meaning of the Act.At all material times the Union has been the des-ignated and recognized exclusive collective-bargaining
representative of the above unit under Section 9(a) of
the Act. This recognition has been embodied in succes-
sive collective-bargaining agreements, the most recent
of which is effective from March 30, 1990, to March
30, 1993.B. The ViolationsThe current collective-bargaining agreement pro-vides that the Respondent deduct union dues, initiation
fees, and other authorized deductions from the pay of
employees who have authorized the Respondent to
make those deductions and to remit the deductions to
the Union by the 25th day of the month for which the
deductions are made. The collective-bargaining agree-
ment also requires that the Respondent maintain hos-
pitalization coverage for employees in the unit for the
term of that agreement.Since on or about July 1, 1990, the Respondent hasceased to remit union dues that it withheld from the
pay of employees in the unit. Since on or about May
28, 1990, the Respondent has discontinued hospitaliza-
tion coverage for employees in the unit. On or about
November 14, 1990, the Respondent ceased operations
at its Greenwood and Schlater, Mississippi facilities.The Respondent's remission of dues deducted fromemployees' wages, its provision of hospitalization cov-
erage, and the effects of its cessation of operations2areterms and conditions of employment of unit employees
and are mandatory subjects of bargaining. The Re-
spondent took these actions affecting unit employees' 599AQUACULTURE PRODUCTS3The record does not indicate whether hospitalization coverage was pro-vided through a union fringe benefit fund. Assuming that such a fund was in-
volved, the employees retain an interest in the overall financial stability of this
fund; thus, requiring the Respondent to make payments into the fund is appro-
priate as part of the make-whole remedy for the employees. However, no such
contributions into the hospitalization plan will be required if the hospitalization
coverage was provided by a private insurance carrier. See Excelsior Pet Prod-ucts, 276 NLRB 759, 763 (1985).terms and conditions of employment without givingprior notice to the Union and without affording the
Union an opportunity to negotiate and bargain about
these acts and their effects. Consequently, the Re-
spondent has violated Section 8(a)(5) and (1), as ex-
plained in Section 8(d), of the Act.CONCLUSIONOF
LAWBy unilaterally failing to maintain contractually re-quired hospitalization coverage for its unit employees,
by failing to remit union dues withheld from employ-
ees' pay, and by refusing to bargain with the Union
about the effects of its decision to close its Greenwood
and Schlater facilities, the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1), as explained in
Section 8(d) of the Act, and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. In the
event the collective-bargaining agreement requires the
Respondent to make payments to a union fund for the
provision of hospitalization coverage for employees in
the unit, we shall order the Respondent to make such
contractually required payments retroactively from
May 28, 1990, to the date the Respondent closed, with
any additional amounts owing as provided in
Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979).3The Respondent shall also make the em-ployees whole by reimbursing them for any losses or
expenses they incurred because of the Respondent's
unlawful failure to provide hospitalization coverage
since May 28, 1990, as set forth in Kraft Plumbing &Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661F.2d 940 (9th Cir. 1981), with interest as provided in
New Horizons for the Retarded, 283 NLRB 1173(1987). We shall also order the Respondent to remit to
the Union dues deducted from employees' wages, with
interest as provided in New Horizons, supra.To remedy the Respondent's unlawful refusal to bar-gain about the effects of its decision to cease oper-
ations, we shall order it to bargain with the Union, on
request, concerning the effects of its decision. We shall
accompany the bargaining order with a limited back-
pay requirement designed to make whole the employ-ees for losses sustained as a result of the violation, andto recreate in some practicable manner a situation in
which the parties' bargaining positions are not entirely
devoid of economic consequences for the Respondent.
Therefore, we shall require the Respondent to pay
backpay to its employees in a manner similar to that
required in Transmarine Corp., 170 NLRB 389 (1968).We shall order the Respondent to pay employees back-
pay at the rate of their normal wages when last in the
Respondent's employ from 5 days after the date of this
Decision and Order until the occurrence of the earliest
of the following conditions: (1) the date the Respond-
ent bargains to agreement with the Union concerning
the effects on unit employees of its decision to cease
operations; (2) a bona fide impasse in bargaining; (3)
the failure of the Union to request bargaining within
5 days of this Decision and Order, or to commence ne-
gotiations within 5 days of the Respondent's notice of
its desire to bargain with the Union; or (4) the subse-
quent failure of the Union to bargain in good faith. In
no event shall the sum paid to any of these employees
exceed the amount each would have earned as wages
from the time the Respondent ceased operations to the
time each secured equivalent employment elsewhere,
or the date on which the Respondent shall have offered
to bargain, whichever occurs first; provided, however,
that in no event shall this sum be less than such em-
ployees would have earned for a 2-week period at the
rate of their normal wages when last in the Respond-
ent's employ. Interest on backpay shall be paid in the
manner prescribed in New Horizons, supra.ORDERThe National Labor Relations Board orders that theRespondent, Aquaculture Products, Inc., Schlater and
Greenwood, Mississippi, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with International Union ofOperating Engineers, Local Union No. 624, AFL±CIO
about the effects on unit employees of its decision to
cease operations at its Schlater and Greenwood, Mis-
sissippi facilities. The unit is:All production and maintenance employees at Re-spondent's Greenwood, Mississippi and Schlater,
Mississippi facilities, excluding truck drivers,
quality control, sales, office, and clerical employ-
ees, guards and watchmen and supervisors within
the meaning of the Act.(b) Failing and refusing to continue in full force andeffect all the terms of its collective-bargaining agree-
ment with International Union of Operating Engineers,
Local Union No. 624, AFL±CIO by unilaterally failing
to maintain contractually required hospitalization cov-
erage for unit employees and by failing to remit to the
Union dues deducted from unit employees' wages. 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request by the Union, bargain with the Unionas the exclusive representative of its employees in the
above-described unit about the effects of its decision to
cease operations, and pay limited backpay to the unit
employees in the manner set forth in the remedy sec-
tion of this decision.(b) Make contractually required payments for hos-pitalization coverage of unit employees in the manner
set forth in the remedy section of this decision, unless
such coverage is provided other than through a union
fund in which event no such payments shall be re-
quired.(c) Remit to the Union dues deducted from employ-ees' wages in the manner set forth in the remedy sec-
tion of this decision.(d) Make the unit employees whole for any lossesor expenses they incurred because of the Respondent's
unilateral failure to maintain contractually required
hospitalization coverage for them in the manner set
forth in the remedy section of this decision.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amounts due under
the terms of this Order.(f) Mail an exact copy of the attached notice marked``Appendix''4to the Union and to all unit employeesrepresented by the Union and employed by the Re-
spondent between May 1 and November 14, 1990, in-
clusive, in the above described appropriate unit at its
Schlater and Greenwood, Mississippi facilities. Copies
of the notice, on forms provided by the Regional Di-
rector for Region 26, after being signed by the Re-
spondent's authorized representative, shall be mailed
by the Respondent immediately upon receipt.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESMAILEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with the Unionabout the effects on unit employees of our decision to
cease operations. The unit is:All production and maintenance employees at ourGreenwood, Mississippi and Schlater, Mississippi
facilities, excluding truck drivers, quality control,
sales, office, and clerical employees, guards and
watchmen and supervisors within the meaning of
the Act.WEWILLNOT
fail or refuse to continue in full forceand effect all the terms of our collective-bargaining
agreement with International Union of Operating Engi-
neers, Local Union No. 624, AFL±CIO by unilaterally
failing to maintain contractually required hospitaliza-
tion coverage for unit employees and by failing to
remit to the Union dues deducted from your wages.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make contractually required payments forprovision of your hospitalization coverage, unless such
coverage is provided other than through a union fund
in which event no such payments shall be required.WEWILL
remit to the Union dues deducted fromyour wages, with interest.WEWILL
make whole unit employees for any lossesor expenses they incurred because of our unilateral
failure to maintain contractually required hospitaliza-
tion coverage for them.WEWILL
, on request by the Union, bargain with itas the exclusive representative of unit employees about
the effects of our decision to cease operations and WEWILLpay the unit employees limited backpay, plus in-terest, as required by the National Labor Relations
Board.AQUACULTUREPRODUCTS, INC.